(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuanto, en el caso arriba expresado el acusado no ha ele-vado a este Tribunal la transcripción de evidencia;
Por cuanto, no obstante, radicó un alegato en que solicita la revocación de la sentencia por dos fundamentos, a saber: (a) por no haber estado asistido de abogado en el juicio celebrado en la corte inferior; y (&) por habérsele denegado una moción de archivo y sobreseimiento por no haberse celebrado el juicio dentro de los 120 días que señala el artículo 448 del Código de Enjuiciamiento Criminal;
Por cuanto, de los autos no aparece afirmativamente que el acusado no fuese advertido de su derecho a estar representado por abogado y que no hubiese renunciado a tal derecho, subsistiendo por consiguiente la presunción de que los procedimientos se han llevado con regularidad (Franzeen v. Johnston, Warden, 111 F. (2) 817);
*1011Por cuanto, de los autos resulta que la moción solicitando el ar-chivo del proceso fue radicada tardíamente, ya que se presentó el día señalado para la celebración del juicio;
Por tanto, no existiendo los errores señalados por el apelante, se desestima el recurso y se confirma la sentencia apelada que en este caso dictó la Corte de Distrito de Bayamón el día 9 de abril de 1940.